Citation Nr: 0123186	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  98-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.  

2.  Entitlement to accrued benefits for service connection 
for prisoner of war-related disabilities.


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel





INTRODUCTION

The service department has certified that the veteran had 
recognized military service from November 1941 to June 1946 
with prisoner of war (POW) status between April 10, 1942 and 
June 2, 1942.  The veteran died in March 1987.  The surviving 
spouse is the appellant.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO) denying service connection for cause of 
death and legal entitlement to payment of accrued benefits.  

In February 1999, the RO denied entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 
38 U.S.C. § 1318.  The RO notified the appellant of that 
decision by letter dated March 8, 1999; the appellant did not 
appeal that decision.  

On July 15, 1999, the Board determined that the claims of 
entitlement to service connection for the cause of the 
veteran's death and for payment of accrued benefits for 
service connection for POW-related disabilities were not well 
grounded.

In November 2000 the Secretary of Veterans Affairs filed an 
unopposed motion for remand of the case to the Board due to 
the recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).

On March 30, 2001, the United States Court of Appeals for 
Veterans Claims (Court) granted the motion, vacated the 
Board's July 15, 1999 decision, and remanded the case to the 
Board for another decision, taking into consideration matters 
raised in its order.

In correspondence dated in July 2001, the Board, consistent 
with the order of the Court, advised the claimant of her 
right to submit any additional evidence or argument within 90 
days of the date of this letter.  The appellant's July 2001 
response did not indicate that she had any additional 
evidence to submit.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence of record shows that a service-
connected disability was not the principal and contributory 
cause of the veteran's death.  

3.  The veteran died in March 1987 and the appellant did not 
file a claim for accrued benefits until November 1997.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2000).

2.  The claim for payment of accrued benefits for service 
connection for POW-related disabilities is denied for lack of 
legal merit.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 1991 & 
Supp. 2001), 38 C.F.R. § 3.1000(c) (2000); Sabonis v. Brown, 
6 Vet. App. 426 (1994)..  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show no diagnosis of heart 
impairment.  The veteran's cardiovascular system was 
consistently described as normal at discharge examinations 
and blood pressure readings were 122/80 and 123/80.  

In the PA AGO Form 23 Affidavit for Army Personnel, the 
veteran reported being a POW from April 10, 1942 to June 2, 
1942.  The veteran escaped on June 3, 1942, and reported 
being treated by his family for malaria.  He did not report 
instances of localized edema.  Nor is there any reference to 
beriberi or heart problems.  

Subsequent to service, the veteran was admitted to the Army 
Station Hospital at Camp Aquino, Tarlac, in March 1980 with 
complaints of a prickling sensation of both the right upper 
and lower extremities, chest pain with dizziness and blurred 
vision, and "nuchal" pain and weakness on the right side of 
the body.  The veteran was diagnosed with a post 
cerebrovascular accident and hemiparesis on the right side.  

The veteran's death certificate indicates that he died in 
March 1987 after being admitted to the Dr. John Pauling J. 
Garcia Memorial Research and Medical Center.  The death 
certificate lists the immediate cause of death as being 
cardiopulmonary arrest with the antecedent cause being a 
"CVA" and HPN "bleed", with an underlying cause of "HPN" 
(presumed to be hypertension).  Records from the medical 
center indicated that the final diagnosis was cardio-
pulmonary arrest secondary to a cardiovascular accident.  The 
report notes that the veteran's clinical records had either 
been eaten by termites or had been water damaged.  


The appellant filed an application for dependency and 
indemnity compensation, death pension, and accrued benefits 
by a surviving spouse (DIC) in November 1997.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

If not shown in service, service connection may be granted 
for cardiovascular disease if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2000).

In addition to law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POW's listed in 38 C.F.R. § 3.309(c) (2000), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (2000).  


If a veteran is:

(1) A former prisoner of war and; 

(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes). For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2000).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (2000); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  By virtue of the October 1998 Statement of the 
Case and the March 1999 Supplemental Statement of the Case, 
issued during the pendency of the appeal, the appellant was 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate her claims.  38 U.S.C.A. 
§ 5103 (West Supp. 2001).  

The Board additionally notes that the appellant indicated in 
her DIC application that the veteran had active military 
service until 1968.  Also present in the record are records 
from the Philippine Veterans Affairs Office (PVAO) indicating 
that the veteran was receiving disability pension.  It is 
unclear from these records as to what type of pension the 
veteran was receiving and what he was receiving it for.  

In January 1999 the RO advised the appellant that she should 
secure all medical records of the veteran's treatment while 
he served on active duty in the Armed Forces of the Republic 
of the Philippines as well as any records pertaining to award 
of disability from the PVAO.  The appellant has not responded 
to this letter, and no additional evidence relating to such 
evidence has been submitted.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by the appellant as well as 
authorized by her to be obtained.  In fact, it appears that 
all evidence identified by the appellant relative to her 
claim has been requested or obtained and associated with the 
claims folder.  

A Certificate of Disposal of Records from the Dr. John 
Pauling J. Garcia Memorial Research and Medical Center, which 
was received in July 1998, states that the veteran's clinical 
records had either been eaten by termites or had been water 
damaged and subsequently disposed of by way of fire in 
February 1994.  A July 1998 certification from the Army 
Station Hospital at Camp Aquino, Tarlac, states that the 
veteran's clinical records were destroyed during a typhoon 
and were no longer available.  An August 1998 letter from the 
V. Luna General Hospital, Armed Forces of the Philippines 
Medical Center, states that clinical records for the veteran 
could not be located and that records for the time period in 
question had been destroyed by physical and natural 
calamities.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist the appellant as mandated by 
the 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the appellant under this new law.  The 
appellant has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of her claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Cause of Death

The record shows that the veteran's immediate cause of death 
in March 1987 was cardio-pulmonary arrest.  There are no 
service medical records of any cardiac-related condition 
being treated, diagnosed, or otherwise identified during the 
veteran's active military service.  

There are no post-service medical records of any heart-
related condition being treated, diagnosed, or otherwise 
identified for many years following his discharge from 
military service.  The appellant did not indicate any 
treatment for a cardiac-related condition until 1979.  There 
are no post-service medical records noting a heart-related 
condition until the veteran's death in March 1987.  

The Board notes that the appellant referred to treatment for 
hypertensive cardiovascular disease in September 1979 at the 
V. Luna Medical Center.  The RO attempted to obtain records 
on the veteran from this location.  The V. Luna Medical 
Center responded that they had no records on the veteran.  

The appellant alleges that the veteran's death was secondary 
to POW-related disabilities.  The service department has 
certified that the veteran was a POW between April 10, 1942 
and June 2, 1942.  The appellant contends that her husband's 
condition was included among the diseases listed under 38 
C.F.R. § 3.309(c).  

As was stated above, a disease specific to former POW's 
listed in 38 C.F.R. § 3.309(c), will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during such period of service.  38 C.F.R. § 3.307(a).  
Presumptive service connection may be established under 
section 3.309(c) when beriberi, including beriberi heart 
disease has been established.  Beriberi heart disease 
includes ischemic heart disease in a former POW who had 
experienced localized edema during captivity.  38 C.F.R. § 
3.309(c).  

There is no evidence in the service records or processing 
affidavit of the veteran ever being diagnosed with or 
complaining of localized edema during his captivity.  Nor is 
there evidence anywhere in the record of the veteran ever 
being diagnosed with beriberi, beriberi heart disease, 
ischemic heart disease, or any of the other presumptive 
diseases listed under 38 C.F.R. § 3.309(c).  

The appellant argues that since the veteran was a POW and he 
developed heart disease, which led to his death, such heart 
disease is the direct result of his POW experiences.  The 
appellant's claim is primarily based upon her own subjective 
allegations.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In addition, lay assertions of medical causation cannot 
constitute evidence to substantiate a claim if no cognizable 
evidence is submitted to support that claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, the appellant's lay opinion is an insufficient 
basis upon which to substantiate her claim for service 
connection for the cause of the veteran's death.  

Accordingly, as a claim for benefits must be supported by 
competent evidence, not merely allegations, the appellant's 
claim for service connection for the cause of the veteran's 
death must be denied.

For these reasons, the Board finds that the probative 
evidence of record shows that a service-connected disability 
was not the principal and contributory cause of the veteran's 
death.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2000).

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen her claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for 
service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).
Accrued Benefits

Regarding the appellant's claim for accrued benefits, the 
appellant filed her application for DIC in November 1997.  
This included her claim for accrued benefits.  The appellant 
specifically raised the issue of accrued benefits in her VA 
Form 9, submitted in November 1998.  She has continued to 
appeal this issue.  

The appellant argues that she is entitled to accrued benefits 
because the veteran died from POW-related disabilities.  She 
does not contend that she filed a claim for accrued benefits 
within one year after the date of the veteran's death.

Pursuant to U.S.C.A. § 5121, 38 C.F.R. § 3.1000(c) states 
that an application for accrued benefits must be filed within 
one year after the date of death.  The veteran died in March 
1987.  The appellant did not file a claim for accrued 
benefits until November 1997, the date of her DIC claim.  
Because more than one year elapsed between the death of the 
veteran and the filing of the claim for accrued benefits, the 
appellant has no legal entitlement to accrued benefits and 
the claim for accrued benefits is denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

For these reasons, the Board finds that the veteran died in 
March 1987 and the appellant did not file a claim for accrued 
benefits until November 1997.  The claim for payment of 
accrued benefits for service connection for POW-related 
disabilities is denied for lack of legal merit.  38 U.S.C.A. 
§§ 1110, 5107, 5121 (West 1991 & Supp. 2001), 38 C.F.R. § 
3.1000(c) (2000).  


ORDER

Service connection for cause of death is denied.  

Entitlement to payment of accrued benefits for service 
connection for POW-related disabilities is denied.   



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

